USCA4 Appeal: 22-6119      Doc: 10         Filed: 12/22/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6119


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SAUNDRA LUCILLE WHITE, a/k/a Lucille Parrish-White, a/k/a L. Saundra White,
        a/k/a L. Saundra Parrish White, a/k/a Lucille S. White, a/k/a Lucille P. White, a/k/a
        Lucille Parrish, a/k/a Saundra L. Parrish,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paul W. Grimm, District Judge. (8:13-cr-00436-PWG-1; 8:20-cv-02364-PWG)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Saundra Lucille White, Appellant Pro Se. Elizabeth G. Wright, OFFICE OF THE
        UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6119         Doc: 10      Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Saundra Lucille White seeks to appeal the district court’s orders dismissing as

        untimely her 28 U.S.C. § 2255 motion and denying her motion for reconsideration. See

        Whiteside v. United States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en banc) (explaining that

        § 2255 motions are subject to one-year statute of limitations, running from latest of four

        commencement dates enumerated in 28 U.S.C. § 2255(f)). The orders are not appealable

        unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that White has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2